HOUSTON, Justice.
The writ is denied. We note that the holding in Kernochan v. State, 641 So.2d 1295 (Ala.Crim.App.1994), is, in our view, consistent with the holding of the Court of Criminal Appeals in this case (pertaining to the necessity for an offer of proof to preserve for appellate review the sustaining of a hearsay objection), as well as with those cases collected at 18 Ala.Digest 2d Criminal Law Key No. 1036.1(9) (1994). For a complete statement of the rule, see Myers v. State, 601 So.2d 1150 (Ala.Crim.App.1992), quoting Killingsworth v. Killingsworth, 283 Ala. 345, 217 So.2d 57 (1968).
WRIT DENIED.
HORNSBY, C.J., and ALMON, INGRAM, and BUTTS, JJ., concur.